Exhibit 10.10.7

 

DECRANE AIRCRAFT HOLDINGS, INC.

 

FOURTH AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of December 10, 2003 and entered into by and among
DeCrane Aircraft Holdings, Inc., a Delaware corporation (“Company”), the
financial institutions listed on the signature pages hereof (“Lenders”), Credit
Suisse First Boston (successor to DLJ Capital Funding, Inc.), as syndication
agent for Lenders (in such capacity, “Syndication Agent”) and as administrative
agent for Lenders (in such capacity, “Administrative Agent”), and is made with
reference to that certain Third Amended and Restated Credit Agreement, dated as
of May 11, 2000, as amended by a First Amendment to Third Amended and Restated
Credit Agreement, dated as of June 30, 2000, as further amended by an Increased
Commitments Agreement to Third Amended and Restated Credit Agreement, dated as
of April 27, 2001, as further amended by a Second Amendment to Third Amended and
Restated Credit Agreement dated as of March 19, 2002 and as further amended by a
Third Amendment to Third Amended and Restated Credit Agreement dated as of March
31, 2003 (the “Credit Agreement”), by and among Company, the lenders listed on
the signature pages thereof, Syndication Agent and Administrative Agent. 
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement.

 

RECITALS

 

WHEREAS, Company and Lenders desire to amend the Credit Agreement to (i) extend
the Revolving Loan Commitment Termination Date, (ii) extend the scheduled
repayment dates of the Term Loans, (iii) modify the financial covenants in
certain respects, (iv) increase the commitment fees payable by Company with
respect to the Revolving Loans, and (v) make certain other amendments as set
forth below;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.   AMENDMENTS TO THE CREDIT AGREEMENT

 

1.1       Amendments to Section 1: Definitions

 

A.                                   Subsection 1.1 of the Credit Agreement is
hereby amended by adding thereto the following definitions, which shall be
inserted in proper alphabetical order:

 

“Net Bank Debt” means, at any date, the outstanding principal amount of all
Loans and Letters of Credit less Cash and Cash Equivalents held by Company and
its Subsidiaries, in each case at such date.

 

“Net Bank Debt Ratio” means, at the end of any Fiscal Quarter, subject to
subsection 1.2(b), the ratio of (a) Net Bank Debt as of the last day of such
Fiscal Quarter to

 

--------------------------------------------------------------------------------


 

(b) Consolidated EBITDA for the consecutive four Fiscal Quarters ending on the
last day of such Fiscal Quarter.

 

“Second Lien Facility Closing Date” means the date that Company receives Net
Securities Proceeds aggregating at least $70,000,000 from the issuance of
Permitted Indebtedness and the conditions to the issuance of Permitted
Indebtedness required by this Agreement and any amendment thereto have been
satisfied.

 

B.                                     Subsection 1.1 of the Credit Agreement is
further amended by adding, in the definition of the term “Change of Control”,
(1) the phrase, “Liens described in subsection 7.2A(xi)” after the phrase “Liens
created under the Loan Documents” in clause (i) thereof and (2) the phrase “or
Permitted Indebtedness” after the phrase “any Subordinated Indebtedness” in
clause (iv) thereof.”

 

C.                                     Subsection 1.1 of the Credit Agreement is
further amended by (a) deleting “the Permitted Indebtedness or” in clause (i) of
the definition of “Intercreditor Agreement,” and (b) deleting clause (ii) in the
definition of “Intercreditor Agreement” in its entirety and substituting the
following therefor:

 

“(ii) no Holder of Permitted Indebtedness may take any action as Designated
Senior Indebtedness under the Senior Subordinated Note Indenture, unless the
Obligations and any refinancing of the Obligations (provided any such
refinancing is secured by a First Priority Lien on the Collateral) have been
paid in full in cash, all Letters of Credit have expired or been surrendered to
Issuing Lender or cash collateralized in a manner satisfactory to Syndication
Agent and the Revolving Loan Commitments have been terminated;”

 

D.                                    Subsection 1.1 of the Credit Agreement is
further amended by deleting the definition of “Issuing Lender” in its entirety
and substituting the following therefor:

 

“Issuing Lender” means any Lender that at the request of Company agrees to issue
a Letter of Credit pursuant to subsection 3.1(B)(ii) and, for purposes of that
certain Letter of Credit issued for the benefit of Royal Indemnity Company on
behalf of itself and its affiliated companies in the face amount of $400,000,
Bank One NA, until such Letter of Credit is surrendered or expires.

 

E.                                      Subsection 1.1 of the Credit Agreement
is further amended by replacing the term “First Chicago” with “DLJ” each time
such term appears in the definitions of “Corporate Base Rate,” “Eurodollar Base
Rate,” and “Swing Line Lender,” and by deleting the definition of “First
Chicago.”

 

F.                                      Subsection 1.1 of the Credit Agreement
is further amended, effective upon the Second Lien Facility Closing Date, by
deleting the definition of “Working Capital Loan Commitment Termination Date”.

 

G.                                     Subsection 1.1 of the Credit Agreement is
further amended, effective upon the Second Lien Facility Closing Date, by
deleting the definitions of “Permitted

 

2

--------------------------------------------------------------------------------


 

Indebtedness,” “Revolving Loan Commitment Termination Date” and “Subdebt
Reduction Event” and replacing them with the following:

 

“Permitted Indebtedness”  means up to $100,000,000 in aggregate principal amount
of Indebtedness (plus any amounts paid in kind or otherwise accreted to the
original principal amount to satisfy interest obligations) which (a) shall (i)
provide for no scheduled redemptions, scheduled prepayments (excluding
requirements to prepay or purchase upon asset sales, change of control events,
equity contributions and other similar prepayment events and excluding any
requirement to prepay upon an acceleration), sinking fund installment payments
or maturities prior to June 30, 2008 and (ii) not bear cash interest in excess
of 12% per annum or, with respect to up to $10,000,000 of such Permitted
Indebtedness, a floating rate equal to either (1) 8.5% per annum plus a rate
based on applicable Eurodollar rates or (2) 7.5% per annum plus a rate based on
the prime rate of the agent for such Permitted Indebtedness, (b) may be secured
by Liens on all or a portion of the Collateral, subject to an Intercreditor
Agreement, and (c) shall be issued pursuant to documentation containing
covenants, defaults, remedies and other material terms in form and substance
satisfactory to Syndication Agent.

 

“Revolving Loan Commitment Termination Date” means March 31, 2006.

 

“Subdebt Reduction Event” means the first issuance after April 1, 2003 of
Permitted Indebtedness (other than Permitted Indebtedness issued on the Second
Lien Facility Closing Date) in a principal amount equal to or greater than $50
million.

 

1.2       Amendment to Subsection 1.2:  Accounting Terms; Utilization of GAAP
for Purposes of Calculations under Agreement.

 

Subsection 1.2(b) of the Credit Agreement is hereby amended, effective upon the
Second Lien Facility Closing Date, by inserting “, Net Bank Debt Ratio” after
“Consolidated Leverage Ratio.”

 

1.3       Amendment to Subsection 2.1:  Commitments; Making of Loans; Notes.

 

Subsection 2.1A(iii) is hereby amended to read in full as follows:

 

(iii)                               “Revolving Loans.  Each Revolving Lender
severally agrees, subject to the limitations set forth below with respect to the
maximum amount of Revolving Loans permitted to be outstanding from time to time,
to lend to Company from time to time during the period from the Second Amendment
Closing Date to but excluding the Revolving Loan Commitment Termination Date an
aggregate amount not exceeding its Pro Rata Share of the aggregate amount of the
Revolving Loan Commitments to be used for the purposes identified in subsection
2.5B.  As of December 10, 2003, the aggregate amount of the Revolving Loan
Commitments is $40,000,000, and, on the Second Lien Facility Closing Date the
aggregate amount of the Revolving Loan Commitments shall be reduced to
$24,000,000; provided that the Revolving Loan Commitments of the Revolving
Lenders shall be adjusted to give effect to any assignments of the Revolving
Loan Commitments pursuant to subsection

 

3

--------------------------------------------------------------------------------


 

10.1B; and provided further that the amount of the Revolving Loan Commitments
shall be reduced from time to time by the amount of any reductions thereto made
pursuant to subsection 2.4B(ii).  Each Revolving Lender’s Revolving Loan
Commitment shall expire on the Revolving Loan Commitment Termination Date and
all Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Loan Commitments shall be paid in full no
later than that date.  Amounts borrowed under this subsection 2.1A(iii) may be
repaid and, at any time to but excluding the Revolving Loan Commitment
Termination Date, reborrowed.

 

Anything contained in this Agreement to the contrary notwithstanding, in no
event shall the Total Utilization of Revolving Loan Commitments at any time
exceed the Revolving Loan Commitments then in effect.”

 

1.4       Amendment to Subsection 2.2:  Interest on the Loans.

 

Subsection 2.2B(v) is hereby amended to read in full as follows effective on the
Second Lien Facility Closing Date:

 

“(v)                           no Interest Period with respect to any portion of
the Tranche A Term Loans shall extend beyond March 31, 2006, no Interest Period
with respect to any portion of the Tranche B Term Loans shall extend beyond
March 31, 2007, no Interest Period with respect to any portion of the Tranche D
Term Loans shall extend beyond December 31, 2007 and no Interest Period with
respect to any portion of the Revolving Loans shall extend beyond the Revolving
Loan Commitment Termination Date;”

 

1.5       Amendment to Subsection 2.3:  Fees

 

Subsection 2.3A is hereby amended to read in full as follows:

 

“A.                              Commitment Fees.  Company agrees to pay to
Administrative Agent, for distribution to each Revolving Lender in proportion to
that Lender’s Pro Rata Share of the Revolving Loan Commitments, commitment fees
for each day during the period from and including the Second Lien Facility
Closing Date to and excluding the Revolving Loan Commitment Termination Date
(or, if earlier, the date of termination of the Revolving Loan Commitments in
their entirety) on the excess on such day of the Revolving Loan Commitments over
the sum of (i) the aggregate principal amount of outstanding Revolving Loans on
such day plus (ii) the Letter of Credit Usage (but not including any outstanding
Swing Line Loans) on such day at a rate per annum equal to the commitment fee
percentage set forth below opposite the Consolidated Leverage Ratio as set forth
in the most recent Margin Determination Certificate delivered pursuant to
subsection 6.1(iv), depending on utilization of the Revolving Loan Commitments
(i.e., if the Total Utilization of Revolving Loan Commitments exceeds 50% of the
Revolving Loan Commitments as of any date, the commitment fee percentage will be
the lower of the two rates per annum set forth below opposite the relevant
Consolidated Leverage Ratio):

 

4

--------------------------------------------------------------------------------


 

 

 

Revolving Loan
Commitment Fee Percentage

 

Consolidated Leverage Ratio

 

Utilization
Less Than or Equal
to 50%

 

Utilization
Greater Than
50%

 

 

 

 

 

 

 

Greater than or equal to 5.00:1.00

 

1.50

%

1.25

%

 

 

 

 

 

 

Greater than or equal to 4.00:1.00 but less than 5.00:1.00

 

1.375

%

1.125

%

 

 

 

 

 

 

Greater than or equal to 3.00:1.00 but less than 4.00:1.00

 

1.30

%

1.05

%

 

 

 

 

 

 

Less than 3.00:1.00

 

1.25

%

1.00

%

 

such commitment fees to be calculated on the basis of a 360-day year and the
actual number of days elapsed and to be payable quarterly in arrears on each
Quarterly Date of each year, commencing on the first such date to occur after
the Second Lien Facility Closing Date, and on the Revolving Loan Commitment
Termination Date.  Changes in the applicable commitment fee rate for Revolving
Loan Commitments resulting from a change in the Consolidated Leverage Ratio
shall become effective as provided in subsection 2.3C. In the event that Company
fails to deliver a Margin Determination Certificate timely in accordance with
the provisions of subsection 6.1(iv), from the time such Margin Determination
Certificate was required to be delivered until such date as such a Margin
Determination Certificate is actually delivered, the applicable commitment fee
percentage shall be the maximum percentage amount set forth above per annum. 
Commitment Fees for periods prior to the Second Lien Facility Closing Date shall
accrue as provided in this Agreement as in effect prior to the Second Lien
Facility Closing Date.”

 

1.6       Amendments to Subsection 2.4:  Repayments, Prepayments and Reductions
in Loan Commitments; General Provisions Regarding Payments

 

A.                                   Subsection 2.4A of the Credit Agreement is
amended to read as follows, effective upon the Second Lien Facility Closing
Date:

 

“A.                             Scheduled Payments of Tranche A Term Loans,
Tranche B Term Loans and Tranche D Term Loans.

 

(i)                                     Scheduled Payments of Tranche A Term
Loans.  As of December 10, 2003, giving effect to prepayments and repayments
made by Company on or prior to such date, the outstanding principal amount of
the Tranche A Term Loans is $11,508,141.  After giving effect to the mandatory
prepayment required by reason of the issuance of Permitted Indebtedness on the
Second Lien Facility Closing Date, the outstanding principal amount of the
Tranche A Term Loans will be $6,904,885.  After the Second Lien Facility Closing
Date, Company shall make principal payments on

 

5

--------------------------------------------------------------------------------


 

the Tranche A Term Loans on each of the following dates in the aggregate amount
set forth opposite such date in the table set forth below:

 

Scheduled Repayment Date

 

Scheduled Repayment
of Tranche A Term Loans

 

December 31, 2005

 

$

2,639,260

 

March 31, 2006

 

$

4,265,625

 

Total

 

$

6,904,885

 

 

; provided that the scheduled installments of principal of the Tranche A Term
Loans set forth above shall be reduced by an amount equal to the aggregate
principal amount of any voluntary or mandatory prepayments of the Tranche A Term
Loans in accordance with subsection 2.4B(iv); and provided, further that the
Tranche A Term Loans and all other amounts owed hereunder with respect to the
Tranche A Term Loans shall be paid in full no later than March 31, 2006, and the
final installment payable by Company in respect of the Tranche A Term Loans on
such date shall be in an amount, if such amount is different from that specified
above, sufficient to repay all amounts owing by Company under this Agreement
with respect to the Tranche A Term Loans.

 

(ii)                                  Scheduled Payments of Tranche B Term
Loans.  As of December 10, 2003, giving effect to prepayments and repayments
made by Company on or prior to such date, the outstanding principal amount of
the Tranche B Term Loans is $66,515,769.  After giving effect to the mandatory
prepayment required by reason of the issuance of Permitted Indebtedness on the
Second Lien Facility Closing Date, the outstanding principal amount of the
Tranche B Term Loans will be $39,909,461.  After the Second Lien Facility
Closing Date, Company shall make principal payments on the Tranche B Term Loans
on each of the following dates in the aggregate amount set forth opposite such
date in the table set forth below:

 

Scheduled Repayment Date

 

Scheduled Repayment
of Tranche B Term Loans

 

December 31, 2006

 

$

8,084,461

 

March 31, 2007

 

$

31,825,000

 

Total

 

$

39,909,461

 

 

; provided that the scheduled installments of principal of the Tranche B Term
Loans set forth above shall be reduced by an amount equal to the aggregate
principal amount of any voluntary or mandatory prepayments of the Tranche B Term
Loans in accordance with subsection 2.4B(iv); and provided, further that the
Tranche B Term

 

6

--------------------------------------------------------------------------------


 

Loans and all other amounts owed hereunder with respect to the Tranche B Term
Loans shall be paid in full no later than March 31, 2007, and the final
installment payable by Company in respect of the Tranche B Term Loans on such
date shall be in an amount, if such amount is different from that specified
above, sufficient to repay all amounts owing by Company under this Agreement
with respect to the Tranche B Term Loans.

 

(iii)                               Scheduled Payments of Tranche D Term Loans. 
As of December 10,  2003, giving effect to prepayments and repayments made by
Company on or prior to such date, the outstanding principal amount of the
Tranche D Term Loans is $56,177,729.  After giving effect to the mandatory
prepayment required by reason of the issuance of Permitted Indebtedness on the
Second Lien Facility Closing Date, the outstanding principal amount of the
Tranche D Term Loans will be $33,706,637.  After the Second Lien Facility
Closing Date, Company shall make principal payments on the Tranche D Term Loans
on each of the following dates in the aggregate amount set forth opposite such
date in the table set forth below:

 

Scheduled Repayment Date

 

Scheduled Repayment
of Tranche D Term Loans

 

September 30, 2007

 

$

7,173,825

 

December 31, 2007

 

$

26,532,812

 

Total

 

$

33,706,637

 

 

; provided that the scheduled installments of principal of the Tranche D Term
Loans set forth above shall be reduced by an amount equal to the aggregate
principal amount of any voluntary or mandatory prepayments of the Tranche D Term
Loans in accordance with subsection 2.4B(iv); and provided, further that the
Tranche D Term Loans and all other amounts owed hereunder with respect to the
Tranche D Term Loans shall be paid in full no later than December 31, 2007 and
the final installment payable by Company in respect of the Tranche D Term Loans
on such date shall be in an amount, if such amount is different from that
specified above, sufficient to repay all amounts owing by Company under this
Agreement with respect to the Tranche D Term Loans.”

 

B.                                     Subsection 2.4B(iii)(c) of the Credit
Agreement is hereby amended by deleting the last proviso thereof and
substituting the following therefor:

 

“; provided further that, notwithstanding the foregoing, the Net Securities
Proceeds from the issuance of any Permitted Indebtedness shall be applied to the
prepayment of Loans as provided in subsection 2.4B(iv)(b) no later than the
first Business Day following receipt thereof.”

 

C.                                     Subsection 2.4B(iv)(b) of the Credit
Agreement is hereby amended by adding at the end thereof a further proviso as
follows:

 

7

--------------------------------------------------------------------------------


 

“; provided further that, notwithstanding the foregoing, (i) of the Net
Securities Proceeds from the issuance of Permitted Indebtedness on the Second
Lien Facility Closing Date, $53,680,656 shall be applied to the prepayment of
the Term Loans as provided in subsection 2.4B(iv)(c) and up to 100% of the
remaining Net Securities Proceeds shall be applied to the prepayment of the
Revolving Loans to the extent of such outstanding Revolving Loans, and (ii) 50%
of the Net Securities Proceeds from the issuance of any Permitted Indebtedness
after the Second Lien Facility Closing Date shall be applied to the prepayment
of the Loans as provided in subsection 2.4B(iv)(c), and the balance, in each
case, may be retained by Company for general corporate purposes.”

 

1.7       Amendments to Section 3:  Letters of Credit 

 

A.                                   Subsection 3.1A(iii) of the Credit
Agreement is hereby amended by adding at the end thereof a further proviso as
follows:

 

“provided further that nothing in this clause (iii) shall obligate Bank One NA,
as Issuing Lender, to extend that certain Letter of Credit issued for the
benefit of Royal Indemnity Company in the face amount of $400,000 beyond
December 31, 2003, the scheduled expiration of such Letter of Credit.”

 

B.                                     Subsection 3.1.B(ii) of the Credit
Agreement is hereby amended to read as follows:

 

“(ii)                            Issuing Lender.  Company may request any Lender
to issue a Letter of Credit.  If such Lender agrees to issue such Letter of
Credit, such Lender shall promptly notify Company and Administrative Agent that
it has elected to issue such Letter of Credit and such Lender shall thereafter
be the Issuing Lender of such Letter of Credit.”

 

1.8       Amendment to Section 6:  Company’s Affirmative Covenants

 

Subsection 6.5 of the Credit Agreement is hereby amended by adding the following
phrase at the end of the first sentence thereof:  “unless otherwise consented to
by Company”.

 

1.9       Amendments to Section 7:  Company’s Negative Covenants

 

A.                                   Subsection 7.2C of the Credit Agreement is
hereby amended by inserting “and, with respect solely to clauses (ii) and (iii)
below, any Indebtedness incurred in reliance on Section 7.1(x)” at the end of
clause (y) after “(viii)”.

 

B.                                     Subsection 7.3(xi) of the Credit
Agreement is hereby amended to read as follows:

 

“(xi)                          Company and its Subsidiaries may (x) continue to
own Investments in the form of loans made prior to the Second Lien Facility
Closing Date to officers, directors and employees of the Company and its

 

8

--------------------------------------------------------------------------------


 

Subsidiaries for the sole purpose of purchasing common stock of Parent (or
purchases of such loans made by others) and (y) make and own Investments in the
form of loans to Global Technology Partners in an aggregate principal amount not
to exceed $1,000,000 for the sole purpose of purchasing common stock of Parent;

 

C.                                     Subsection 7.3(xiii) of the Credit
Agreement is hereby amended by replacing “$10,000,000” with “5,000,000” and
adding at the end thereof a proviso as follows:

 

“; provided that such Investments are with respect to businesses similar or
related to the businesses engaged in by Company and its Subsidiaries.”

 

D.                                    Subsection 7.5 of the Credit Agreement is
hereby amended by deleting the text of clauses (ii) and (iv).

 

E.                                      Subsection 7.6A of the Credit Agreement
is hereby amended by adding after the table at the end thereof the following:

 

“; provided further that, notwithstanding the foregoing, effective upon the
Second Lien Facility Closing Date, the immediately preceding table shall be
amended in its entirety for all periods from and including the Fourth Fiscal
Quarter 2003, as follows:

 

Period

 

Minimum Fixed Charge
Coverage Ratio

 

4th Fiscal Quarter, 2003

 

.70

x

1st Fiscal Quarter, 2004

 

.75

x

2nd Fiscal Quarter, 2004

 

.70

x

3rd Fiscal Quarter, 2004

 

.70

x

4th Fiscal Quarter, 2004

 

.75

x

1st Fiscal Quarter, 2005

 

.85

x

2nd Fiscal Quarter, 2005

 

.90

x

3rd Fiscal Quarter, 2005

 

.90

x

4th Fiscal Quarter, 2005

 

.80

x

1st Fiscal Quarter, 2006

 

.80

x

2nd Fiscal Quarter, 2006

 

.80

x

3rd Fiscal Quarter, 2006

 

.75

x

4th Fiscal Quarter, 2006 and thereafter

 

.75

x”

 

F.                                      Subsection 7.6B of the Credit Agreement
is hereby amended to read in full as follows, effective upon the Second Lien
Facility Closing Date:

 

“B.                             Maximum Net Bank Debt Ratio.  Company shall not
permit the Net Bank Debt Ratio as of the last day of any Fiscal Quarter,
beginning with the Fourth Fiscal Quarter 2003 (or if the Second Lien Facility
Closing Date occurs after the Fourth Fiscal Quarter 2003, the first Fiscal
Quarter ended on or after the Second Lien

 

9

--------------------------------------------------------------------------------


 

Facility Closing Date), occurring during any period set forth below to exceed
the correlative ratio indicated:

 

Period

 

Minimum Fixed Charge
Coverage Ratio

 

4th Fiscal Quarter, 2003

 

3.45

x

1st Fiscal Quarter, 2004

 

3.60

x

2nd Fiscal Quarter, 2004

 

3.75

x

3rd Fiscal Quarter, 2004

 

3.85

x

4th Fiscal Quarter, 2004

 

3.30

x

1st Fiscal Quarter, 2005

 

3.15

x

2nd Fiscal Quarter, 2005

 

2.95

x

3rd Fiscal Quarter, 2005

 

2.90

x

4th Fiscal Quarter, 2005

 

2.80

x

1st Fiscal Quarter, 2006

 

2.65

x

2nd Fiscal Quarter, 2006

 

2.55

x

3rd Fiscal Quarter, 2006

 

2.45

x

4th Fiscal Quarter, 2006 and thereafter

 

2.35

x”

 

G.                                     Subsection 7.6C of the Credit Agreement
is hereby amended by adding after the table at the end thereof the following:

 

“; provided further that, notwithstanding the foregoing, effective upon the
Second Lien Facility Closing Date, the immediately preceding table shall be
amended in its entirety for all periods from and including the Fourth Fiscal
Quarter 2003 (or if the Second Lien Facility Closing Date occurs after the
Fourth Fiscal Quarter 2003, from and including the first Fiscal Quarter ended on
or after the Second Lien Facility Closing Date), as follows:

 

Quarter Ended

 

Minimum EBITDA Amount

 

4th Fiscal Quarter, 2003

 

$

24,000,000

 

1st Fiscal Quarter, 2004

 

24,600,000

 

2nd Fiscal Quarter, 2004

 

23,900,000

 

3rd Fiscal Quarter, 2004

 

24,200,000

 

4th Fiscal Quarter, 2004

 

26,400,000

 

1st Fiscal Quarter, 2005

 

29,000,000

 

2nd Fiscal Quarter, 2005

 

30,600,000

 

3rd Fiscal Quarter, 2005

 

32,400,000

 

4th Fiscal Quarter, 2005

 

32,300,000

 

1st Fiscal Quarter, 2006

 

33,800,000

 

2nd Fiscal Quarter, 2006

 

35,300,000

 

3rd Fiscal Quarter, 2006

 

36,800,000

 

4th Fiscal Quarter, 2006 and thereafter

 

38,200,000”

 

 

H.                                    Subsection 7.6D of the Credit Agreement is
hereby amended by adding after the table at the end thereof the following:

 

10

--------------------------------------------------------------------------------


 

“; provided further that, notwithstanding the foregoing, effective upon the
Second Lien Facility Closing Date, the immediately preceding table shall be
amended in its entirety for all periods from and including the Fourth Fiscal
Quarter 2003 (or if the Second Lien Facility Closing Date occurs after the
Fourth Fiscal Quarter 2003, from and including the first Fiscal Quarter ended on
or after the Second Lien Facility Closing Date), as follows:

 

Period

 

Minimum Interest
Coverage Ratio

 

4th Fiscal Quarter, 2003

 

1.00

x

1st Fiscal Quarter, 2004

 

.95

x

2nd Fiscal Quarter, 2004

 

.90

x

3rd Fiscal Quarter, 2004

 

.85

x

4th Fiscal Quarter, 2004

 

.90

x

1st Fiscal Quarter, 2005

 

.95

x

2nd Fiscal Quarter, 2005

 

1.00

x

3rd Fiscal Quarter, 2005

 

1.05

x

4th Fiscal Quarter, 2005

 

1.05

x

1st Fiscal Quarter, 2006

 

1.05

x

2nd Fiscal Quarter, 2006

 

1.10

 

3rd Fiscal Quarter, 2006

 

1.15

 

4th Fiscal Quarter, 2006

 

1.15

 

1st Fiscal Quarter, 2007 and thereafter

 

1.20

”

 

I.                                         Subsection 7.6E of the Credit
Agreement is hereby amended by adding after the table at the end thereof the
following:

“; provided further that, notwithstanding the foregoing, effective upon the
Second Lien Facility Closing Date, the immediately preceding table shall be
amended in its entirety for all periods from and including the Fourth Fiscal
Quarter 2003 (or if the Second Lien Facility Closing Date occurs after the
Fourth Fiscal Quarter 2003, from and including the first Fiscal Quarter ended on
or after the Second Lien Facility Closing Date), as follows:

 

Period

 

Maximum Net Senior Debt
Ratio

 

4th Fiscal Quarter 2003

 

7.10

x

1st Fiscal Quarter, 2004

 

7.20

x

2nd Fiscal Quarter, 2004

 

7.50

x

3rd Fiscal Quarter, 2004

 

7.55

x

4th Fiscal Quarter, 2004

 

6.70

x

1st Fiscal Quarter, 2005

 

6.25

x

2nd Fiscal Quarter, 2005

 

5.90

x

3rd Fiscal Quarter, 2005

 

5.70

x

4th Fiscal Quarter, 2005

 

5.65

x

1st Fiscal Quarter, 2006

 

5.40

x

 

11

--------------------------------------------------------------------------------


 

Period

 

Maximum Net Senior Debt
Ratio

 

2nd Fiscal Quarter, 2006

 

5.20

x

3rd Fiscal Quarter, 2006

 

5.00

x

4th Fiscal Quarter, 2006 and thereafter

 

4.75

x"

 

J.                                        Subsection 7.7(xii) of the Credit
Agreement is hereby amended by replacing “75%” in clause (y) with “90%”.

 

K.                                    Subsection 7.12 of the Credit Agreement is
hereby amended by replacing “10%” with “5%”, inserting “consistent with past
practice” at the end of clauses (ii) and (v) thereof and inserting “or any
Intercreditor Agreement” at the end of clause (ix) thereof.

 

 

L.                                      Subsection 7.15C of the Credit Agreement
is hereby amended by inserting “(other than any Permitted Indebtedness issued on
the Second Lien Facility Closing Date)” after “Indebtedness.”

 

M.                                 Subsection 7.15 of the Credit Agreement is
hereby amended by adding at the end thereof a new subparagraph D as follows:

 

“D.                              Company shall not, and shall not permit any of
its Subsidiaries to, amend or otherwise change the terms of any Permitted
Indebtedness, or make any amendment thereof or change thereto, if the effect of
such amendment or change is to increase the interest rate or fees on such
Permitted Indebtedness, increase the cash component of interest payments, change
(to earlier dates) any dates upon which payments of principal or interest are
due thereon, change any event of default or condition to an event of default
with respect thereto (other than to eliminate any such event of default or
increase any grace period related thereto), change the redemption, prepayment or
defeasance provisions thereof, change the subordination provisions thereof (or
of any guaranty thereof), or change any collateral therefor (other than to
release such collateral or add collateral as to which a First Priority Lien has
been granted to Administrative Agent for the benefit of Lenders), or if the
effect of such amendment or change, together with all other amendments or
changes made, is to increase materially the obligations of the obligor
thereunder to the detriment of Lenders or to confer any additional rights on the
holders of such Permitted Indebtedness (or a trustee or other representative on
their behalf) which would be adverse to Lenders.”

 

1.10                        Amendment to Section 9.3:  Successor Agents and
Swing Line Lender.  Subsection 9.3B of the Credit Agreement is hereby amended by
deleting “First Chicago” and by inserting “DLJ” in lieu thereof.

 

12

--------------------------------------------------------------------------------


 

Section 2.   CONDITIONS TO EFFECTIVENESS; SECOND LIEN FACILITY CLOSING DATE

 

A.                                   Section 1 of this Amendment shall become
effective only upon the satisfaction of all of the following conditions
precedent and the conditions set forth in Section 5E hereof (the date of
satisfaction of such conditions being referred to herein as the “Fourth
Amendment Effective Date”); provided that, certain provisions of Section 1 shall
become effective upon consent by Requisite Lenders and certain other provisions
of Section 1 shall become effective only upon consent by each Lender (as noted
in clause (3) below):

 

1.               On or before the Fourth Amendment Effective Date, Company shall
deliver to Lenders (or to Syndication Agent for Lenders with sufficient
originally executed copies, where appropriate, for each Lender and its counsel)
the following, each, unless otherwise noted, dated the Fourth Amendment
Effective Date:

 

(a)          Resolutions of its Board of Directors approving and authorizing the
execution, delivery, and performance of this Amendment and of allonges to the
Notes (the “Allonges”) in accordance with subsection B.3 below, certified as of
the Fourth Amendment Effective Date by its corporate secretary or an assistant
secretary as being in full force and effect without modification or amendment;

 

(b)         Signature and incumbency certificates of its officers executing this
Amendment and any Allonges; and

 

(c)          Executed originals of this Amendment, executed by Parent, Company
and each Subsidiary Guarantor.

 

2.               Lenders shall have received originally executed copies of one
or more favorable written opinions of Davis Polk & Wardwell, Spolin Silverman
Cohen & Bartlett LLP and other counsel reasonably acceptable to the Agents, each
counsel for Company, in form and substance reasonably satisfactory to
Syndication Agent and its counsel, dated as of the Fourth Amendment Effective
Date and setting forth, collectively, substantially the matters in the opinions
designated in Annex A to this Amendment.

 

3.               Executed originals of this Amendment executed by (a) as to
Section 1.1 (other than Sections 1.1A, 1.1F and 1.1G), Section 1.7, Section 1.8,
Section 1.9D and Section 1.10, Requisite Lenders, and (b) as to each other
provision of Section 1 of this Amendment, each Lender.

 

4.               All fees and expenses owing to Administrative Agent in
connection with this Amendment pursuant to Section 5B that have been invoiced to
Company at least one Business Day prior to the Fourth Amendment Effective Date
shall be paid to Administrative Agent on the Fourth Amendment Effective Date.

 

5.               All documents executed or submitted in connection with the
transactions contemplated hereby by or on behalf of Parent, Company or any of
its Subsidiaries shall be reasonably satisfactory in form and substance to
Agents and their counsel; Agents and their counsel shall have received all
information, approvals, opinions, documents or instruments

 

13

--------------------------------------------------------------------------------


 

that Agents or their counsel shall have reasonably requested, including as may
be requested in connection with the receipt of executed originals pursuant to
Section 2A(3)(b) of this Amendment, if such receipt occurs after the date that
all other conditions specified in this Section 2A have been satisfied.

 

B.                                     On the Second Lien Facility Closing Date,

 

1.               Company shall have paid any and all amendment fees due in
connection with this Amendment.

 

2.               Company shall have received Net Securities Proceeds equal to at
least $70,000,000 from the issuance and sale of Permitted Indebtedness.

 

3.               Upon request of any Lender at least three Business Days prior
to the Second Lien Facility Closing Date, such Lender shall have received an
Allonge to such Lender’s Note, reflecting the extension of the maturity date
thereof.

 

4.                                       Syndication Agent shall have received
executed originals of documentation satisfactory to it evidencing the Permitted
Indebtedness issued on the Second Lien Facility Closing Date demonstrating
compliance with the provisions of the Credit Agreement, including the
Intercreditor Agreement and the opinion of counsel required by subsection 7.1(x)
of the Credit Agreement.

 

Section 3.   COMPANY’S REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Company represents and warrants to each
Lender that the following statements are true, correct and complete on and as of
the Fourth Amendment Effective Date:

 

A.                                   Corporate Power and Authority.  Each of
Company and its Subsidiaries has all requisite corporate power and authority to
enter into this Amendment and the Allonges and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement as
amended by this Amendment and the Revolving Notes as amended by the Allonges
(the “Amended Agreements”).

 

B.                                     Authorization of Agreement.  The
execution and delivery of this Amendment and the performance of the Amended
Agreements have been duly authorized by all necessary corporate action on the
part of each of Company and its Subsidiaries.

 

C.                                     No Conflict.  The execution, delivery and
performance by each of Company and each of its Subsidiaries of this Amendment,
and the performance by Company of the Amended Agreements do not and will not
(i) violate any provision of (x) any law or any governmental rule or regulation
applicable to Company or any of its Subsidiaries where such violations in the
aggregate have had or could reasonably be expected to have a Material Adverse
Effect, (y) the Certificate or the Articles of Incorporation or Bylaws (or any
other organization document) of Parent, Company or any of Company’s Subsidiaries
or (z) any order, judgment or decree of any court or other agency of government
binding on Company

 

14

--------------------------------------------------------------------------------


 

 or any of Company’s Subsidiaries where such violations in the aggregate have
had or could reasonably be expected to have a Material Adverse Effect,
(ii) conflict with, result in a breach of or constitute a default under any
Contractual Obligation of Parent, Company or any of its Subsidiaries where such
conflict, breach or default in the aggregate have had or could reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien upon any of the properties or assets of
Company or any of Company’s Subsidiaries (other than Liens created under any of
the Loan Documents in favor of Administrative Agent on behalf of Lenders), or
(iv) require any approval of or consent of any Person under any Contractual
Obligation of Parent, Company or any of Company’s Subsidiaries, except for this
Amendment and such approvals or consents the failure of which to obtain has not
had and could not reasonably be expected to have a Material Adverse Effect.

 

D.                                    Governmental Consents.  The execution,
delivery and performance by each of Company and each of its Subsidiaries of this
Amendment and the performance by Company of the Amended Agreements do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any federal, state or other governmental authority
or regulatory body other than any such registrations, consents, approvals,
notices or other actions (x) that have been made, obtained or taken on or prior
to the date on which such registrations, consents, approvals, notices or other
actions are required to be made, obtained or taken, as the case may be, and are
in full force and effect or (y) the failure of which to make, obtain or take has
not had and could not reasonably be expected to have a Material Adverse Effect.

 

E.                                      Binding Obligation.  Each of this
Amendment and the Amended Agreements has been duly executed and delivered by
each Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, subject to bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

 

F.                                      Incorporation of Representations and
Warranties From Credit Agreement.  The representations and warranties contained
in Section 5 of the Credit Agreement are and will be true, correct and complete
in all material respects on and as of the Fourth Amendment Effective Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.

 

G.                                     Absence of Default.  No event has
occurred and is continuing or will result from the consummation of the
transactions contemplated by this Amendment that would constitute an Event of
Default or a Potential Event of Default.

 

15

--------------------------------------------------------------------------------


 

Section 4.   ACKNOWLEDGEMENT AND CONSENT

 

Each of Parent and the Subsidiary Guarantors (each a “Guarantor”) is a party to
a Guaranty and each such Guarantor has guarantied the Obligations.

 

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment.  Each Guarantor hereby
confirms that the Guaranty to which it is a party or otherwise bound will
continue to guaranty to the fullest extent possible the payment and performance
of all “Guarantied Obligations” as such term is defined in the applicable
Guaranty, including without limitation the payment and performance of all such
“Guarantied Obligations” in respect of the Obligations of Company now or
hereafter existing under or in respect of the Amended Agreements.

 

Each Guarantor (a) acknowledges and agrees that the Guaranty to which it is a
party or otherwise bound shall continue in full force and effect and that all of
its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment;  (b)
represents and warrants that all representations and warranties contained in the
Amended Agreements and in the Guaranty to which it is a party or otherwise bound
are true, correct and complete in all material respects on and as of the Fourth
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date; and (c) acknowledges and
agrees that (i) notwithstanding the conditions to effectiveness set forth in
this Amendment, such Guarantor is not required by the terms of the Credit
Agreement or any other Loan Document to consent to the amendments to the Credit
Agreement effected pursuant to this Amendment and (ii) nothing in the Credit
Agreement, this Amendment or any other Loan Document shall be deemed to require
the consent of such Guarantor to any future amendments to the Credit Agreement.

 

Section 5.   MISCELLANEOUS

 

A.                                   Effect of Amendment.  Reference to and
effect on the Credit Agreement and the other Loan Documents.

 

(i)                                     On and after the Fourth Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Amended Agreements.

 

(ii)                                  On and after the Fourth Amendment
Effective Date, each reference in the other Loan Documents to the “Lenders,”
“Commitments,” or words of like import shall mean and be a reference to the
Lenders and Commitments as amended by this Agreement.

 

(iii)                               Except as specifically amended by this
Amendment, the Credit Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed.

 

16

--------------------------------------------------------------------------------


 

(iv)                              The execution, delivery and performance of
this Amendment shall not, except as expressly provided herein, constitute a
waiver of any provision of, or operate as a waiver of any right, power or remedy
of Agents or any Lender under, the Credit Agreement or any of the other Loan
Documents.

 

B.                                     Fees and Expenses.  Company acknowledges
that all costs, fees and expenses as described in subsection 10.2 of the Credit
Agreement incurred by Agents and their counsel with respect to this Amendment
and the documents and transactions contemplated hereby shall be for the account
of Company.

 

C.                                     Headings.  Section and subsection
headings in this Amendment are included herein for convenience of reference only
and shall not constitute a part of this Amendment for any other purpose or be
given any substantive effect.

 

D.                                    Applicable Law.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

E.                                      Counterparts; Effectiveness.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.  This Amendment (other than
the provisions of Section 1 hereof, the effectiveness of which is governed by
Section 2 hereof) shall become effective upon the execution of a counterpart
hereof by Company, Requisite Lenders, Syndication Agent and Guarantors and
receipt by Company and Agents of written or telephonic notification of such
execution and authorization of delivery thereof.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

DECRANE AIRCRAFT HOLDINGS, INC.,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name: Richard J. Kaplan

 

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

AUDIO INTERNATIONAL, INC., an
Arkansas corporation (for purposes of Section 4
only) as a Subsidiary Guarantor

 

 

 

 

 

By:

 

 

 

 

Name: Richard J. Kaplan

 

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

CARL F. BOOTH & CO., LLC, a Delaware
limited liability company (for purposes of
Section 4 only) as a Subsidiary Guarantor

 

 

 

 

 

By:

 

 

 

 

Name: Richard J. Kaplan

 

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

CUSTOM WOODWORK & PLASTICS,
LLC., a Delaware limited liability company
(for purposes of Section 4 only) as a Subsidiary
Guarantor

 

 

 

 

 

By:

 

 

 

 

Name: Richard J. Kaplan

 

 

 

Title: Chief Financial Officer and Secretary

 

S-1

--------------------------------------------------------------------------------


 

 

DAH-IP HOLDINGS, INC., a Delaware
corporation (for purposes of Section 4 only) as a
Subsidiary Guarantor

 

 

 

 

 

By:

 

 

 

 

Name: Richard J. Kaplan

 

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

DAH-IP INFINITY, INC., a Delaware
corporation (for purposes of Section 4 only) as a
Subsidiary Guarantor

 

 

 

 

 

By:

 

 

 

 

Name: Richard J. Kaplan

 

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

DECRANE AIRCRAFT FURNITURE CO.,
L.P., a Texas limited partnership

 

By:  DAH-IP Holdings, Inc., a Delaware
corporation, its General Partner (for purposes of
Section 4 only) as a Subsidiary Guarantor

 

 

 

 

 

By:

 

 

 

 

Name: Richard J. Kaplan

 

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

DECRANE AIRCRAFT SEATING
COMPANY, INC., a Wisconsin corporation
(for purposes of Section 4 only) as a Subsidiary
Guarantor

 

 

 

 

 

By:

 

 

 

 

Name: Richard J. Kaplan

 

 

 

Title: Chief Financial Officer and Secretary

 

S-2

--------------------------------------------------------------------------------


 

 

DECRANE CABIN INTERIORS, LLC, a
Delaware limited liability company (for
purposes of Section 4 only) as a Subsidiary
Guarantor

 

 

 

 

 

By:

 

 

 

 

Name: Richard J. Kaplan

 

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

HOLLINGSEAD INTERNATIONAL, INC.,
a California corporation (for purposes of Section
4 only) as a Subsidiary Guarantor

 

 

 

 

 

By:

 

 

 

 

Name: Richard J. Kaplan

 

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

PATS, INC., a Maryland corporation (for
purposes of Section 4 only) as a Subsidiary
Guarantor

 

 

 

 

 

By:

 

 

 

 

Name: Richard J. Kaplan

 

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

PCI NEWCO., INC., a Kansas corporation (for
purposes of Section 4 only) as a Subsidiary
Guarantor

 

 

 

 

 

By:

 

 

 

 

Name: Richard J. Kaplan

 

 

 

Title: Chief Financial Officer and Secretary

 

S-3

--------------------------------------------------------------------------------


 

 

PPI HOLDINGS, INC., a Kansas corporation
(for purposes of Section 4 only) as a Subsidiary
Guarantor

 

 

 

 

 

By:

 

 

 

 

Name: Richard J. Kaplan

 

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

PRECISION PATTERN, INC., a Kansas
corporation (for purposes of Section 4 only) as a
Subsidiary Guarantor

 

 

 

 

 

By:

 

 

 

 

Name: Richard J. Kaplan

 

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

THE INFINITY PARTNERS, LTD., a Texas
limited partnership

 

 

 

by:  DAH-IP Holdings, Inc., a Delaware limited
partnership, its general partner (for purposes of
Section 4 only) as a Subsidiary Guarantor

 

 

 

 

 

By:

 

 

 

 

Name: Richard J. Kaplan

 

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

DECRANE HOLDINGS CO., a Delaware
corporation (for purposes of Section 4 only) as a
guarantor

 

 

 

 

 

By:

 

 

 

 

Name: Richard J. Kaplan

 

 

 

Title: Assistant Secretary

 

 

S-4

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Islands Branch
(successor to DLJ Capital Funding, Inc.), as a
Lender, Syndication Agent and Adminstrative

Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

, as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

S-5

--------------------------------------------------------------------------------